Exhibit 10.2

Director Fee Arrangements for 2005

 

         Each director of MutualFirst Financial, Inc. (the "Company") also is a
director of Mutual Federal Savings Bank (the "Bank"). For 2005, as for 2004,
each non-employee director receives an annual fee of $25,200 for serving on the
Bank's Board of Directors. In addition to this annual fee, Wilbur R. Davis
receives a $5,000 annual fee for serving as Chairman of the Board of Directors
of the Bank. Directors are not compensated for their service on the Company's
Board of Directors.

         The Bank maintains deferred compensation arrangements with some
directors which allows them to defer all or a portion of their Board fees and
receive income when they are no longer active directors. Deferred amounts earn
interest at the rate of 10 percent per year.